Citation Nr: 0727396	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-05 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increased rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York, which denied the benefits sought on appeal.  

A motion to advance this case on the Board's docket was 
received and granted by the Board in August 2007 for good 
cause. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2006).

The issue of entitlement to an increased rating for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Tinnitus is not shown by competent medical evidence to be 
related to service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2006). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in August 2003 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  VA informed the claimant of the need 
to submit all pertinent evidence in his possession.  While VA 
failed to provide notice how an effective date is assigned, 
in light of the decision reached below denying service 
connection, questions pertaining to effective dates are moot 
and that error was harmless.  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, and in affording VA 
examinations.  While the appellant may not have received full 
notice prior to the initial decision, after pertinent notice 
was provided the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claims, 
and the claims were readjudicated.  The claimant was provided 
the opportunity to present pertinent evidence and testimony. 
 In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.   

Background and Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d). 

The service medical records are devoid of any complaints, 
treatment, or diagnosis of tinnitus.  The veteran reports 
that he had noise exposure during service, including exposure 
to noise from heavy artillery guns and rocket shells.  He is 
already service-connected for hearing loss related to 
inservice exposure to noise. 
  
In this case, a review of post service private and VA medical 
records reveals no opinion linking tinnitus to service.  The 
medical records also do not reveal competent evidence of 
tinnitus within a year of the appellant's separation from 
active duty, or for many years thereafter.  The Board has 
reviewed all VA medical records from February 2002 to 
December 2004, as well as private medical records from Drs. 
Schwartz, Grinberg, and Levine.  During a June 2004 VA 
examination, the veteran reported intermittent tinnitus for 
approximately the past 6 to 7 years.  The examiner concluded 
that he was unable to render an opinion without resort to 
mere speculation.  The examiner stated the following:  
"[i]ntermittent tinnitus presenting 40 years after military 
noise exposure gives no clear indication of nexus to said 
noise.  The veteran had what seems to be significant 
occupational noise exposure, and this, in my opinion, is the 
more likely cause of his tinnitus."  

In short, while the veteran had inservice exposure to 
significant noise and currently has a diagnosis of tinnitus, 
there is no competent medical evidence linking tinnitus to 
service.  The only medical opinion on file regarding the 
possibility of a link to service is against the veteran's 
claim.  Without any medical evidence linking tinnitus to 
service, the benefit sought on appeal cannot be granted.  

The claim is denied. 


ORDER

Entitlement to service connection for tinnitus is denied.


 
REMAND

In August 2007, the veteran and his service representative 
claimed that his bilateral hearing loss had worsened since 
his last VA examination in June 2004.  In light of these 
credible assertions and the length of time (3 years) since 
the last evaluation, a new examination must be scheduled.

Accordingly, the case is REMANDED for the following action:

1.	The RO must contact the veteran and 
afford him an opportunity to submit 
any additional evidence, not already 
of record, supporting his claim for an 
increased rating for hearing loss.

2.	The RO should schedule the veteran for 
a VA audiological examination by an 
audiologist to determine the nature 
and severity of his hearing loss. All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  After reviewing the claims 
file, the examiner is to provide a 
detailed review of the veteran's 
pertinent medical history, current 
complaints, and the nature and extent 
of the hearing loss.  The rationale 
for all opinions expressed must be 
provided.  

3.	The veteran is hereby notified that it 
is his responsibility to report for 
all examinations and to cooperate in 
the development of the claim, and that 
the consequences for failing to report 
for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In 
the event that the veteran does not 
report for any ordered examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.	The RO should then readjudicate the 
claim.  If any  benefit sought remains 
denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of 
the case and afforded the opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in 
order.  

The purpose of this remand is to assist the veteran with the 
development of his claim.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

	(CONTINUED ON NEXT PAGE)




 

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


